 84DECISIONSOF NATIONALLABOR RELATIONS BOARDTaykoIndustries,Inc.andAutomotive Teamsters &ChauffeursLocal165, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Help-ers ofAmerica. Case 20-CA-8652October 15, 1974DECISION AND ORDERBY CHAIRMAN MILLER ANDMEMBERSJENKINS ANDKENNEDYOn June 20, 1974, Administrative Law JudgeJames T. Rasbury issued the attached Decision inthis proceeding. Thereafter, the Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended,the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent,TaykoIndustries, Inc.,Rancho Cordova,California,its officers,agents, suc-cessors, and assigns, shall take the action set forth inthe said recommended Order.tThe Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.Standard Dry Wall Products, Inc.,91NLRB544 (1950),enfd.188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEJAMES T. RASBURY, Administrative Law Judge: This casewas heard in Sacramento, California, on April 2, 3, and 4,1974. The charge was filed on October 9 and a copy wasserved on the Respondent on or about October 10, 1973.1'All relevant facts concerning this case occurred in the fall of 1973 andunless otherwise indicated all dates shall referto 1973.The complaint and notice of hearing was issued on Decem-ber 21 and served on Respondent on the same date. Anamendmentto the complaint was issued on December 27and served on Respondent on the same date, which addeda new paragraph lettered c to the original paragraph num-beredVII in the complaint. Respondent'sanswer wasserved on December 26 and Respondent's answer to theamended complaint was served on December 28.The amended complaint alleges that on or about Sep-tember 21 Respondent discharged employees John Maesand Norman Hesse and laid off employee Harlan Enixbecause each of the named employees were members of aunion or engaged in activities on behalf of the Union, orbecause each of them engaged in other concerted activitiesfor the purpose of collective bargaining or other mutual aidor protection. Additionally, two acts alleged to be violativeof Section 8(a)(1) of the Act are set forth in the com-plaint-(l) interrogating employees concerning their unionactivity, and (2) granting wage increases to employees toinduce them to refrain from supporting the Union.The parties were given opportunity at the trial to intro-duce relevant evidence, examine and cross-examine wit-nesses, andargue orally. Helpful briefs were received fromthe General Counsel, the Charging Party, and the Respon-dent.Upon the entire record and from my observation of thedemeanor of the witnesses, I hereby make the following:FINDINGS OF FACT1.JURISDICTIONAt all times material herein Tayko Industries, Inc. (here-inRespondent), has been a California corporation with aplace of business located at Rancho Cordova, California.At the hearing, the parties stipulated that Respondent isengaged in rebuilding and assembling generators for theUnited States Air Force; that during the past year Respon-dent received in excess of $50,000 for these services.The Board has determined that it best effectuatesthe policies of the Act to assert jurisdiction over allenterprises, as to which the Board has statutory juris-diction, whose operations exert a substantial impacton the national defense, irrespective of whether theenterprises' operations satisfy any of the Board's otherjurisdictional standards.In adopting this standard the Board has eliminatedthe requirements that an enterprise's national defenseoperationsmust be directly related to national de-fense,must be performed pursuant to contracts orsubcontracts with the government, and must amountto at least $100,000 a year. It has done so because itbelieves that it has a special responsibility as a federalagency to reduce the number of labor disputes whichmight have an adverse effect on the nation's defenseeffort. The Board believes that this responsibility canbest be carried out by the more flexible standards an-nounced herein.22Ready Mixed Concrete & Materials. Inc.,122 NLRB 318. 320 (1958).214 NLRB No. 19 TAYKO INDUSTRIESOn the basis of the stipulated facts and consistent withBoard decisions, I find the Respondent to be an employerengaged in commerce and in a business affecting com-merce within the meaning of Section 2(6) and (7) of theAct.11.THE LABORORGANIZATIONINVOLVEDAt the hearing, the parties stipulated that the Automo-tiveTeamsters & Chauffeurs Local 165, InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America (herein Union or Charging Party),at all times material herein has been an unincorporatedassociation, in which employees participate and which ex-ists, for the purpose, in whole or in part, of dealing withemployers concerning grievances, labor disputes, wages,rates of pay, hours of employment, or conditions of work.On the basis of these stipulated facts, I find the Union tobe a labor organization within the meaning of Section 2(5)of the Act.M. THE ALLEGED UNFAIR LABOR PRACTICESA. The Evidence1.General Counsel's caseAccording to the mutually corroborative testimony ofJohn Maes, Harlan Enix, and Norman Hesse, who are thethree dischargees involved in this dispute, they worked to-gether at the Rancho. Cordova plant of Respondent andalong with a fourth employee, Bob Hollingsworth, com-prised the assembly section. In approximately mid-Septem-ber, these three employees began discussing the desirabilityof having the employees at Rancho Cordova representedby a union. Maes contacted Tony Santos, a business agentfor Teamsters Local 150, and obtained from him a numberof union authorization cards. Maes divided the cards withHesse and Enix and thereafter these three employees solic-ited their fellow employees at Rancho Cordova to sign theauthorization cards which granted the Union the authorityto represent them "in negotiations for better wages, hoursand working conditions." 3On the evening of September 20, approximately 20 em-ployees-more than one-half the work force-attended ameeting at the labor temple on Stockton Boulevard in Sac-ramento in furtherance of their organizing efforts. Thatevening it was determined that Local 165 of the Teamsterswas a more appropriate union to represent the employeesthan Local 150, on whose, behalf the first authorizationcards had been solicited. The employees attending themeeting completed new authorization cards for Local 165,the Charging Party herein. Additional cards for Local 165were obtained by Maes and, during the lunch hour on thefollowing day, seven or eight employees who had not at-tended the meeting the previous evening completed cardsfor Local 165.Norman Hesse testified that on September 21 he had3 See G.C. Exhs. 4 through 7for sample cards.85forgotten to bring to work some medication that he wastaking and at about 12:30 p.m. he requested permissionfrom his "leadman," Bill Ross, to go home in order to ob-tain the medicine. According to Hesse, Ross indicated thathe could take the rest of the day off.Later that afternoon Hesse received a telephone callfrom Maes, who suggested that he come down to the plantbecause the timecards of Maes, Hesse, and Enix had beenpulled from the timecard rack and "he believed we hadbeen fired."John Maes and Harlan Enix were given envelopes con-taining their letters of dismissal and final paychecks atquitting time-about 4:30 p.m.-on September 21. A simi-lar envelope addressed to Norman Hesse was given to Er-nest Litschauer, Hesse's roommate at that time. The termi-nation letters ofMaes (Resp. Exh. 7) and Hesse (Resp.Exh. 2) were worded exactly the same and signed by Vin-cent Guiffreda, Respondent's vice president. The reasonsgiven were "excessive absences and tardinesses which haveaffected our overall production schedule. .. . " HarlanEnix's termination letter (G.C._Exh. 3) was worded differ-ently.He was informed "that due to a lack of work oncontract FO4606-72-D-0043 (MB-I5 & 16) together witha reorientation of our work efforts, we will no longer re-'quire your services after 21 September 1973." The letterwas signed by Vincent Guiffreda.Louis Rosales, who worked in the office, testified that hewas solicited by Maes, Hesse, and Enix to join the Union.At first he declined, but later signed an authorization card.Rosales said that on September 21 he was asked by KenWhite, production manager at the Rancho Cordova plant,"what was going on with the employees and what wasbeing passed around." Rosales testified that White specifi-cally asked what John Maes was "passing around to theemployees." And, with some difficulty, Rosales was able toremember that White had also asked about Hesse and Enixand had asked Rosales if he had signed a card. Rosalesalso testified that he heard Vince Guiffreda place a tele-phone call on September 21 to John Taylor, president ofRespondent, who was in Texas, and that he heard Guiffre-da tell Taylor that "there was a problem but that he hadeliminated it-he said he'd have it eliminated by the timehe'd get back and not to worry, and to have a good time."Rosales further testified that at about 4:30 p.m. on Septem-ber 21 Ken White asked him, "Were them (the) three trou-blemakers, and I said yes, and then I walked out the door."Gerald Enix, brother of Harlan Enix, testified that onSeptember 24 he heard Vince Guiffreda ask Ken White,"Why was Enix laid off?" and White said, "because of theUnion."Patrick Gonzales, an employee since February 1972 andat the time of the trial an assistant shop foreman, testifiedthat on September 24 he observed Maes, Enix, and Hessetalking to several other employees in front of the plantduring the lunch hour. Later that same afternoon, KenWhite approached him in his work area and "asked me ifEnix had all those guys organized, and I said I didn'tknow, because I wasn't out there."Gonzales also testifiedthat he frequently noticed employees being absent or tardyand that he had never been advised of any company policyregarding absenteeism or tardiness. 86DECISIONSOF NATIONALLABOR RELATIONS BOARDRobert Elliott corroborated the testimony of Maes,Hesse, and Enix as to who had been active in the unionorganizational campaign. Elliott testified that on the morn-ing of September 25 he heard Guiffreda tell Tom Louis, acontract coordinator for Respondent, "Well, we have gotto do something to stop it, and we are going to do it now."At noon on September 25 there was a general layoff andshutdown of the plant. Elliott's testimony confirmed thatof Gonzales regarding frequent absences and tardiness ofthe employees and the lack of any announced policy re-garding these matters by the Company.John Maes testified to his own activities and interest inorganizing the Union; the fact that the union authorizationcards were obtained on September 18, distributed to theemployees on September 19 and the labor meeting on Sep-tember 20 at which time new authorization cards weresigned by the employees attending the meeting to replacethose that had been made out for Local 150. Maes' testi-mony generally corroborated that of Norman Hesse. How-ever,Maes acknowledged that on one previous occasion hehad been fired because of his excessive absences. This oc-curred on June 22, but he was rehired with an increase inwages within a few days and only missed 3 or 4 days ofwork.Maes acknowledged having made an erroneousstatement in his affidavit which was given to the Boardinvestigator when he stated that he had never been warnedeither orally or in writing about his absences when in facthe had been discharged for this very reason on the prioroccasion.Harlin Enix's testimony reviewed the organizational ef-forts of Maes, Hesse, and Enix but added that he had re-ceived an increase in pay on August 1 from Mr. Taylor atwhich time he had been asked if he (Enix) would becomethe leadman or foreman of a night shift. Under cross-ex-amination, Enix also acknowledged that his affidavit givento the Board stated that he had passed out and receivedunion authorization cards off the job, but that his testimo-ny at the hearing was to the effect that this activity hadbeen carried on during working hours on the job.2.Respondent's defensetestimonySoccoro Landeros testified that she had worked for Tay-ko Industries since February 1971; that she was currentlyemployed at the Elder Creek plant although from Januaryto September 4, 1973, she had worked at the Rancho Cor-dova plant. Landeros testified that it was after she was toldby Mr. Guiffreda to type the discharge letters for NormanHesse and John Maes that she had suggested to Mr.Guiffreda that Harlan Enix was just as much to blame forthe poor production as was Hesse and Maes. She said shetold Guiffreda that Enix encouraged the employees'to usetheir sick leave whether they were sick or not and he wasnot interested in production except when the bosses werewatching. Landeros disputed and contradicted a portion ofthe testimony of Norman Hesse. Hesse testified he wasabsent on one occasion, which happened to have been hisbirthday, and he told Landeros that it was his birthday andthat he-wanted to be off on sick leave. Landeros testifiedthat there was never any mention of his birthday. Witnesstestified that absenteeism was a problem with the employ-ees.Landeros testified she had never heard a member ofmanagement mention the Union either in connection withthe organizational campaign or as a cause of the dischargeof Hesse, Maes, and Enix.Florence Walker testified that she has been employed byRespondent for approximately 3 years and that duringSeptember she was a logistics clerk at the Rancho Cordovaplant.Mrs.Walker identified the telephone bill for theRancho Cordova plant covering the pertinent period inquestion and there was no charge listed for a long-distancetelephone call to any place in Texas from September 18through September 26. (Resp. Exh. 10.) She further testi-fied that she recalled Mr. Guiffreda visiting the RanchoCordova plant on the morning of September 21, but thatWitness stated that she had never heard White or Guiffre-da mention the Union and did not hear Rosales and Whiteengaged in conversation regarding the Union. Witness tes-tified she never heard White ask Rosales questions con-cerning what the employees were passing around the plant.Janet Grosz testified that she has worked at the RanchoCordova plant for Respondent since June as a typist andreceptionist. She corroborated the testimony of Mrs. Walk-er that she had never heard any representative of manage-ment discuss the Union and she did not hear any conversa-tion between White and Rosales on September 21 concern-ingMaes, Enix, and Hesse and never heard White ask,"what the employees were passing around the plant:"Mr. John Taylor testified that he was the founder andpresident of Tayko Industries, having founded the businessin 1969 at Elder Creek. The Rancho Cordova plant wasopened in February 1973 and the Company is involved'inrendering services for the armed forces in the nature ofrepair and overhaul of Government.equipment. Mr. Taylorpointed out that the Company's contracts frequently comeunder a provision known as the President's 8-A programfor minority owned and operated businesses which carrywith it an obligation to hire disadvantaged persons. As aconsequence, the quality of the employees does not permitthe normal adherence to -rigid employee rules and regula-tions. Taylor stated that during most of the month of Sep-tember he,was on vacation in Texas; the last time he talkedby telephone to Guiffreda was on September 18 at which,time Guiffreda advised him that they had only delivered(or sold) six generators amounting to approximately$12,000 in sales and that this figure was roughly one-thirdthe output for that period of the month. Upon hearing this,Taylor advised Guiffreda that he (Guiffreda) was the pro-duction vice president and that "if he didn't either havebrains enough or guts enough to go-and correct the situa-tion, I was going to-take the next,plane back there, and thatIcould not guarantee anybody's job." Taylor stated thaton September 21 he was en route from Burkburnett, Texas,toGallop, New Mexico, where he spent the night. Taylortestified that he had never had any conversation with thesupervisors regarding union activities of the employees atRancho Cordova; that he had never had a conversationwith Guiffreda in which Guiffreda mentioned that.he had"eliminated a problem"; and that he had no knowledge ofthe terminations of Enix, Hesse, and Maes until after hisreturn to the plant following his vacation. Taylor explained TAYKO INDUSTRIESthatMaes was rehired following his termination in Junedue to excessive absences because Maes' father had been aformer employee and was suffering from a heart problemand he (Taylor) wanted to help Maes by returning him towork.Taylor acknowledged that he knew the election petitionwas docketed and filed in the Regional Office in San Fran-cisco on September 25 at the time the employees werebeing recalled to work at the Rancho Cordova plant inmid-October. Taylor explained the change of job duties fora number of these employees who were recalled to workbut gave no explanation for the increases granted to M.Kowalik, 1. Gales, J. Vierra, E. King, L. Morant, G. Lopez,and M. Shapp except to.generalize that these increaseswere given on the basis of the recommendations of his su-pervisors and to categorically deny that they were grantedbecause of any union considerations. (See G.C. Exh. 2.)Vincent Guiffreda, the Respondent's vice president, ac-knowledged that he had talked to Taylor during Septemberon two or three occasions but that the last. telephone con-versation occurred on September 18 and that it would havebeen impossible for him to have talked to Taylor on Sep-tember 21 because Mr. Taylor was en route from Texas toCalifornia and there would have been no way that he(Guiffreda) could have reached him. Guiffreda testifiedthat following his conversation with Taylor on September18 he immediately went to the Rancho Cordova plant anddiscussedwithWhite the production problems andTaylor's admonition. Guiffreda acknowledged having re-turned to the Rancho Cordova plant on the morning ofSeptember 21 between 10 and II a.m., at which timeGuiffreda and Ken White went to the timecard rack andlooked at some 10 to 20 timecards. Following this conver-sation and without any decisions being made as to whoshould be terminated or what should be done, Guiffredaindicated that he joined the safety inspector from the insur-ancecompany and they concluded their safetyinspectionof the plant and then he returned to the Elder.Creek plantbetween 12 and 12:30 that day. Sometime in the early af-ternoon, approximately 2 p.m., Guiffreda testified thatKen White called him and advised that he desired to termi-nateHesse and Maes because of their absenteeism andfrequent tardiness. Guiffreda testified that when he advisedhis secretary, Soccoro Landeros, to write up the termina-tion letters for Hesse and Maes that she stated that Enixshould be fired also because he only worked when the su-pervisor was watching, and because he was advising theemployees to take their sick leave instead of reporting forwork. Guiffreda testified that after hearing this he calledKen White at the Rancho Cordova plant and inquired howWhite felt about Harlan. Enix. After White advised thatEnix was the next one that he intended to let go, the deci-sion was made that Enix should be terminated at that timeand GuiffredainstructedLanderos to preparea termina-tionletter for Harlan Enix. Guiffreda acknowledged thatthe reason given in the termination letter for Harlan Enixwas not truthful, but that, because Enix was being termi-nated because of more subjective reasons which would bedifficult to prove and also because Enix had been a goodemployee and well regarded, he did not want to make itdifficult for him to get another job. Additionally, Guiffreda87said that he was concerned for fear that he say somethingin the letter which might provide a basis for the Companyto be sued for libel. Guiffreda denied having had any con-versation with Ken White regarding Harlan Enix on Sep-tember 24 or regarding the Union on that day. Guiffredatestified that he had no knowledge of the Union until theday following the filing of the election petition. Guiffredaacknowledged that. laying off (discharging) three-fourths ofthe assembly crew was not going to have any immediateeffect on improving production, but that he expected KenWhite to replace these people with more productive em-ployees. However, this was never done.Ken White was called as a witness and his testimonycorroborated most of that given by Guiffreda. White de-nied ever having had any conversation with other membersof management, with Rosales, or any of the employees re-garding union activities in the Rancho Cordova plant.White acknowledged that the attendance and tardiness rec-ords of Maes and Hesse were probably "no better or worsethan that of some ofthe other individuals we had." Howev-er, his explanation as to the reason for discharging Maesand Hesse was that the production problems stemmedfrom the failure of the assembly section to reassemble thegenerators after the corrective work had been performedby the other departments. White confirmed Taylor's testi-mony concerning the discussion among the supervisors asto which employees should be recalled- following the gener-al layoff on September 25 and at what rates of pay.B. Analysis and ConclusionsBefore a Respondent can be shown to have violated Sec-tion 8(a)(3) of the Act' there must be proof of knowledgeon the part of Respondent that the discriminatees. wereunion adherents. A showing of knowledge on the part ofRespondent need not be done by direct evidence if thecircumstantial evidence is sufficient to justify an inferenceof knowledge.' Such an inference has been held to,be justi-fiedbecause of the abruptness, and timing of the dis-charge,6 .and also under the so-called "small plant doc-trine" ' to the extent that it may be shown to have made itlikely' that the employer had observed the activityin ques-tion.8In the instant case the General Counsel sought to showdirect knowledge on the part of Respondent through thetestimony.of employees Rosales, G. Enix, Elliott, and Gon-zales. I find their testimony to be wholly lacking to proveknowledge on the part of Respondent.Rosales is not tobe credited., Not only was his testimonyconfusing and vague, but it was in direct conflict with hisaffidavit given to.a Board agent in which he said: "I didThe relevant portion reads as follows:Sec. 8. (a) It shall be an unfair labor practice for an employer . . . (3)by discrimination in regard to hire or tenure of employment or anyterm or condition of employment to encourage or discourage member-ship in any labor organization...N.L.R.B. v. Abbott Worsted Mills, Inc.,127 F.2d 438, 440 (C.A. I. 1942).cN. L. R. B. v. Montgomery Ward & Company. 242F.2d 497, 502 (C.A. 2.1957), cert. denied 355 U.S. 829 (1957).7N. L. R. B. v. Abbott Worsted Mills, Inc, supra.8N.L:R.B. v. Joseph Antell. Inc., et al.358 F.2d 880. 882 (C.A. I. 1966). 88DECISIONS OF NATIONAL LABOR RELATIONS BOARDnot have any conversation with Vince [Guiffreda], Jones,White or any one else from management concerning theUnion-neither did any one ofmanagement question meabout the Union as to the meeting or who the leaders werein the union movement." His explanation for his diamet-rically opposite testimony is not to be credited. I am of theopinion that Rosales would say whatever he believed bestservedhisiting any of his testimony.While there is no apparent basis for discrediting RobertElliott, I am not of the opinion that his testimony providedan adequate basis for a finding of union knowledge on thepart of Respondent. The statement to which he testifiedoccurred 4 daysafterthe alleged discriminatees were dis-charged and (secondly) while the statementmayhave hadsome reference to the Union or union activity of the em-ployees, it is equally subject to an interpretation or mean-ing having absolutely no reference to union activity. I findElliott's testimony totally inadequate to prove unionknowledge on the part of Respondent at the time Hesse,Enix, and Maeswere discharged.Gerald Enix testified that he heard Guiffreda ask KenWhite, "Why was (Harlan) Enix laid off," and White re-plied, "because of the Union." This conversation was sup-posed to have occurred on September 25. 1 find the occur-rence of such a conversation implausible and do not creditthe testimony of Gerald Enix. There is ample testimony inthe record from both General Counsel's and Respondent'switnessesthat Guiffreda and White stood at the timecardrack and reviewed a number of timecards on September 21and later the timecards of Maes and Hesse were removedfrom the timecard rack. Later that afternoon a call camefrom the Elder Creek plant (either Guiffreda or David Dix-on, the controller) and the timecard of Harlan Enix wasremoved. All three employees received letters of termina-tion on the same day signed by Vincent Guiffreda. Con-fronted with the evidence of Guiffreda's role in Enix's ter-mination, I cannot attribute to Guiffreda a degree of inept-nessthat would provoke such a question, by him of White,4 days after the employee had been terminated. All thecredible testimony indicates the impetus or primary mov-ing force which brought about Enix's termination originat-ed at the Elder Creek plant and, with Taylor out of town,the only person shown to have such authority was Guiffre-da.Why then in view of his role in the termination was itnecessary for Guiffreda to make such an inquiry of White?IfindGerald Enix's testimony to be implausible andstretchingbeyond the bounds of credibility.Patrick Gonzales' testimony has the same weakness asthat I have attributed to Elliott's. Th'e remark, if made, wasmade on the third dayafterthe terminations occurred'andthe words are subject to a meaning other thanunionorgani-zation.9However, as indicatedsupra,knowledge can be attribut-ed to the Respondent if it is a reasonable inference underall the circumstances. Let us consider the circumstances.Maes, Hesse, and Enix were the only employees active inpushing for the Union. Maes made the initial contact with9 Sec. 7 protects concerted, activity other than union activity, but this wasnot the General Counsel's theory nor was the complaint so worded.theUnion, then the three of them distributed, solicited,and obtained the signed authorization cards. The first con-tact with a union was made on September 18, the authori-zation cards were obtained on September 19, a generalmeeting was held on September 20, additional cards weresolicited on September 21, and the three ringleaders werefired on September 21. The solicitation and distribution ofthe authorization cards was done on the job in a relativelyopen work area that was plainly visible from the enclosedarea which served as an office. Moreover, the key supervi-sor,Ken White, acknowledged that he spends 6 to 7 hoursof his normal workday in the work area and not in hisoffice.With only 30 to 35 people in the work area, I havegreat difficulty in understanding howWhite could haveavoided acquiring some knowledge or information as tothe activity of Maes, Hesse, and Enix. The discharge of thethree active organizers of the Union within 3 days of thestart of a campaign must be regarded as highly suspicious.Because of the timing, the relatively small work force in anopen area, the on-the-job solicitation, the opportunitymanagement had to observe the-activity, and the particularemployees selected for discharge, [ find the General Coun-sel has provena prima faciecase. 10The Respondent has the burden to come forward withan adequate explanation for discharging Maes, Hesse, andEnix oncea prima, faciecase of possible discrimination hasbeen established by the General Counsel." I find theRespondent's explanation not only inadequate, but im-plausible and thus a pretext for the real discriminatory rea-son.While Hesse and Maes were admittedly absent and tar-dy more than might have been permissible in a tightly runoperation,12 nevertheless,White testified that the records ofMaes and Hesse "were no better or worse than some of theother' individuals we had." The Company had no policyregarding absences or tardiness and admittedly the em-ployees were not warned or cautioned regarding. their con-duct-in an effort to correct the immediate situation. (I_ havenot ignored or overlooked Maes'.earlier termination.) Norwas any effort made to appeal directly to the assemblysection employees to increase production. When White wasquestioned as to why these employees.were selected fortermination, the only answer was that he felt the main pro-duction problem was in their area (assembly section).White testified, "My idea was to terminate the people andget some new people in who could do the work, because Iwas having problems with the people that I had." However,up to the time of the general layoff on September 25, nonew employees had been hired and only one employeefrom another section transferred to the-assembly section.When Guiffreda was questioned as to how the discharge ofthree-fourths of the assembly section was going to improveproduction, his answers were equivocal and imprecise.10Texa.s Industries. Inc.,156 NLRB 423, 425-426 (1965). enforcementdenied 387 F.2d 426 (C.A. 5. 1967).Niagara Chemical Division, F.M.C. Cor-poration.137 NLRB 376. 382 (1962).-1N.L.R.B. v. Standard Container'Co..428 F.2d.793 (C.A. 5.-1970);J. J.Gumberg Co. and Pennlev Park South, Inc.,189 NLRB-889. 890 (1971).12Taylor crediblytestified that under at-least some of their Governmentcontracts they were expected to hire from the "disadvantaged minorities"and as a consequence they were forced to he more lenient with the employ-ees than the average business would be.' TAYKO INDUSTRIES89The record indicates that Maes, Hesse, and Enix were allcapable employees. While Maes was terminated in June forexcessive absences, he was rehired by Taylor only 3 or 4days later and given a 15-cent-an-hour increase; Hesse hadreceived a 7-percent merit increase in July and a letter ofcommendation from Taylor; Guiffreda testified that Enixhad been a very good employee while at the Elder Creekplant and that he had been a night foreman.The reasons advanced by Respondent for the termina-tion of Enix are even more implausible than those ad-vanced by Maes and Hesse. According to Respondent'switnesses, when asked to type the termination letters forHesse and Maes, Guiffreda's secretary suggested that Har-lan Enix,was as much to blame for the poor production aswere the other two. Whereupon Guiffreda called Whiteand White supposedly stated, "he would be the next to go."Whereupon Guiffreda directed that Enix be terminated,but because he liked him and didn't want him to havetrouble getting another job and didn't want to malign hischaracter and possibly subject the Company to a lawsuit,he wrote a letter which he admitted at the hearing was nottruthful.To discharge an employee on the basis of com-ments by a secretary who did not even work in the samebuilding without more careful investigation is impossible tobelieve. I cannot find the Respondent's actions towardMaes, Hesse, and Enix to be logical, plausible, or justifi-able even after giving due consideration to the type of busi-ness involved and perhaps the inexperience of the manage-ment. As a consequence, I reject the Respondent's explana-tions for the discharges as being a pretext for the realreason, which I find to be discriminatory and in violationof Section 8(a)(3) and (1) of the Act.Ihave not credited the testimony, of Rosales and havefound the statements attributed to management by Gon-zales to be vague and subject to more than one interpreta-tion and for those reasons shall recommend dismissal ofthe 8(a)(l) allegation regarding interrogation of employees.However, there remains the allegation regarding the grant-ing of wage increases at a time when an election petitionwas pending, as being violative of Section 8(a)(1) Of theAct.The parties stipulated to the accuracy and receipt as evi-dence of General Counsel's Exhibit 2 which was preparedby Respondent and reflects the names of employees termi-nated (laid off) at the time of the general shutdown onSeptember 25, date of rehire (recall), their wage on Septem-ber 24, and their wage on October 25 (first payday follow-ing recall). Taylor explained the Company's general philos-ophy-in substance, following the shutdown they weregoing to try to work more efficiently with fewer employeesand thus Respondent felt compelled to pay a little more toget the more efficient employees to return to work. Taylortestified he consulted with and obtained recommendationsfrom his supervisors before action was taken. AcceptingTaylor's testimony as credible, which I do, we can elimi-nate Walker, Roth, and Louis as not within the bargainingunit. Eliminating Frank, Kim, Gonzales, and Nutt as hav-ing had a change of duties warranting an increase, we areleftwith the stipulated fact that employees M.. Kowalik,Gales,Vierra,King,Morant, Lopez, and Shapp weregranted increases at a time when Respondent had fullknowledge of a pending election petition to determine ifthe employees desired to be represented by a union. In theabsence of some showing that these employees would nothave returned to work without an increase in wages and inthe absence of any showing that these increases were grant-ed in conformance with an established policy, it is wellestablished that under such circumstances the granting ofwage increases is a violation of Section 8(a)(I) of the Act,and I so find.'3 Had Respondent called these employees totestify and each of them had testified that he would nothave returned to work for Respondent without an increasein wages, I would feel compelled to dismiss this allegationof the complaint.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Company set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, and sub-stantial relationship to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes bur-dening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that Respondent. has engagedin unfairlabor practices, I shall recommend that it cease and desisttherefrom and that it take certain affirmative action de-signed to effectuate-the policies of the Act.Respondent having unlawfully discharged employeesJohn Maes, Harlan Enix, and Norman Hesse on Septem-ber 21, 1973, 1 shall recommend that Respondent offereach of them immediate and full reinstatement to his for-mer job or, if that job no longer exists, to a substantiallyequivalent position, without prejudice to the seniority andother rights and privileges of each named individual andmake each whole for any loss of earnings he may havesuffered by reason of the discrimination against him bypayment to him of a sum of money equal to that which henormally would have earned from the aforesaid date of histermination to the date of Respondent's offer of reinstate-ment, less net earnings of each named individual duringsuch period. In calculating the sum of money which eachnamed employee would have earned, consideration shallbe given to the general layoff that occurred on September25, 1973, and the date on which Respondent resumed pro-duction in the assembly section, or the normal date onwhich each of these employees would have been recalledabsent any discrimination against them. The backpay pro-vided, for herein shall be computed on the basis of calendarquarters in accordance with methods prescribed in F.W.Woolworth Company,* 90NLRB 289:(1950). Interest at therate of 6 percent per annum shall be added to such netbackpay and shall be computed in the manner set forth inIsis Plumbing & Heating Co.,138 NLRB 716 (1962).Since the discriminatory discharges "go to the very heartu William P. Owen d/h/a Owen's IGA Foodliner.188 NLRB277 (1971):N.L.R.B. v.. Exchange Pans Co.,375 U.S. 405 (1964). 90DECISIONSOF NATIONALLABOR RELATIONS BOARDof the Act"(N.L.R.B.v.EntwistleMfg. Co.,120 F.2d 532,536 (C.A. 4, 1941) ),itwill be recommended that the Re-spondent be ordered to cease and desist from infringing inany manner upon the rights guaranteed in Section 7 of theAct.Upon thebasis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce and theUnion is a labor organization all within the meaning of theAct.2.By discriminating in regard to the tenure of employ-mentof John Maes, Harlan Enix, and Norman Hesse,thereby discouraging union activities, the Respondent hasengaged, and is engaging, in unfair labor practices withinthe meaning of Section 8(a)(3) and (1) of the Act.3.By granting wage increases to numerous employeesduring the month of October 1973, at a time when a peti-tion was pending before the Regional Office of the Nation-alLabor Relations Board to determine the wishes of theemployees regarding their choice of a collective-bargainingrepresentative, if any, and at a time when the Respondenthad full knowledge of said petition, Respondent has inter-fered with, restrained, and coerced its employees in theexercise of the rights guaranteed in Section 7 of the Act,and thus Respondent has engaged in, and is engaging in,unfair labor practices within the meaning of Section 8(a)(1)of the Act.Upon the basis of the foregoing findings of fact, conclu-sions of law, and the entire record in this proceeding, andpursuant to Section 10(c) of the Act, I hereby issue thefollowing recommended:ORDER 14Respondent Tayko Industries, Inc., Rancho Cordova,California, its officers, agents, successors, and assigns;shall:1.Cease and desist from:(a)Discharging or otherwise discriminating against em-ployees in regard to their hire, tenure of employment,'orother terms or conditions of their employment in order todiscouragemembership in Automotive Teamsters andChauffeurs,Local 165, International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, or any other labor organization.(b) Interfering with, restraining, or coercing its employ-ees in the exercise of rights guaranteed in Section 7 of theAct by selectively granting increases to employees at a timewhen Respondent has knowledge of a pending election pe-tition for the purpose of ascertaining the wishes of the em-ployees'in their,selection. of a collective-bargaining repre-sentative.(c) In any other manner interfering with, restraining, orcoercing its employees in the exercise of rights guaranteedin Section 7 of the Act.2.Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a)Offer John Maes, Harlan Enix, and Norman Hesseimmediate and full reinstatement to the position formerlyheld by each of them or, if that job no longer exists, to asubstantially equivalent position, without prejudice to theseniority and other rights and privileges of each namedindividual.(b)Make John Maes, Harlan Enix, and Norman Hessewhole for any loss of earnings each of them may have suf-fered by reason of Respondent's unlawful discriminationagainst them in the manner set forth in the section of thisDecision entitled "The Remedy."(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this recommended Order.California, copies of the attached notice marked "Appen-dix." 15 Copies of said notice on forms provided by theRegional Director for Region 20, after being duly signedby Respondent's representative, shall be posted by it im-mediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by Respon-dent to ensure that said notices are not altered, defaced, orcovered by.any other material.(e)Notify the Regional Director for Region 20, in writ:ing, within' 20 days from the date of this Order, what stepsthe Respondent has taken to comply herewith.14 In the event no exceptions are filed as provided' by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings.conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.is In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the words in the.notice.read ing "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational LaborRelations Board."APPENDIXNOTICE To EMPLOYEES_-POSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act gives all employeesthese rights:To engage in self-organizationTo form, join, or help unions . ,To bargain collectively through a representativeof their own choosingTo act together for collective. bargaining or otheraid or protectionTo refrain from any or all of these things.WE WILL NOT do anything that interferes with theserights. TAYKO INDUSTRIES91WE WILL NOT grant wage increases or other benefitsequivalent position,without prejudice to the seniorityto employees at a time and in a manner tending toor other rights and privileges of each of the-namedinterferewith, restrain,or coerce the employees inemployees and WE WILL make each of them whole fortheir selection of a collective-bargaining representa-any loss of earnings he may have suffered by reason oftive.our unlawful discrimination against him.WE WILL offerJohnMaes, Harlan Enix, and Nor-man Hesse each immediate reinstatement to his for-mer job or,ifno such job exists, to a substantiallyTAYKOINDUSTRIES, INC.